Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 1 of 10

Helen F. Dalton & Associates, P.C.
Roman Avshalumov (RA 5508)
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

x
ANTONIO SANTIAGO, individually and on behalf of all others
similarly situated,

 

Plaintiff COLLECTIVE ACTION
, COMPLAINT
-against-
JURY TRIAL

JS DISCOUNT CITY CORP., JS 99 AND UP CORP., and DEMANDED
XIAOMENG QU, as an individual,

Defendants,

x

 

1. Plaintiff, ANTONIO SANTIAGO, individually and on behalf of all others similarly
situated, (hereinafter referred to as Plaintiff"), by his attorneys at Helen F. Dalton &
Associates, P.C., alleges, upon personal knowledge as to himself and upon
information and belief as to other matters, as follows:

PRELUMINARY STATEMENT

2. Plaintiff, ANTONIO SANTIAGO, individually and on behalf of all others similarly
situated, through undersigned counsel, brings this action against JS DISCOUNT
CITY CORP., JS 99 AND UP CORP., and XIAOMENG QU, as an individual,
(hereinafter referred to as "Defendants"), to recover damages for egregious violations
of state and federal wage and hour laws arising out of Plaintiffs’ employment at the
following locations: JS DISCOUNT CITY CORP., 271 1 Avenue, New York, New
York 10010 and JS 99 AND UP CORP., 365 1° Avenue, New York, New York 10010.

3. Asaresult of the violations of Federal and New York State labor laws delineated

below, Plaintiff seeks compensatory damages and liquidated damages in an amount

 

 
10.

11.

12.

13.

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 2 of 10

exceeding $100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all

other legal and equitable remedies this Court deems appropriate.

JURISDICTION AND VENUE
This Court has subject matter jurisdiction over Plaintiff's federal claims pursuant to
the FLSA, 29 U.S.C. §216 and 28 U.S.C. §1331.
This Court has supplemental jurisdiction over Plaintiff's state law claims pursuant to
28 ULS.C. $1367,
Venue is proper in the SOUTHERN District of New York pursuant to 28 U.S.C.
§1391(b) because a substantial part of the events or omissions giving rise to the
claims occurred in this district.
This Court is empowered to issue a declaratory judgment pursuant to 28 U.S.C.

§§2201 & 2202.

THE PARTIES
Plaintiff ANTONIO SANTIAGO residing at 1071 39" Street, Brooklyn, New York
11219, was employed from in or around March 2018 until in or around November
2018 by Defendants at JS DISCOUNT CITY CORP.,, 271 1" Avenue, New York, New
York 10010 and JS 99 AND UP CORP., 365 1 Avenue, New York, New York 10010.
Upon information and belief, Defendant, JS DISCOUNT CITY CORP. is a
corporation organized under the laws of New York with a principal executive office
at 271 1 Avenue, New York, New York 10010,
Upon information and belief, Defendant, JS DISCOUNT CITY CORP. is a
corporation authorized to do business under the laws of New York,
Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, owns and/or operates JS DISCOUNT CITY CORP.
Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, is the Chairman of the Board of JS DISCOUNT CITY CORP.
Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, is the Chief Executive Officer of JS DISCOUNT CITY CORP.

 
14,

15.

16.

17.

18.

19.

20.

21.

22,

23.

24,

25.

26.

27,

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 3 of 10

Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, is an agent of JS DISCOUNT CITY CORP.

Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, has power over personnel decisions at JS DISCOUNT CITY CORP.

Upon information and belief, Defendant XIAQMENG QU, known as “Denny” to
employees, has power over payroll decisions at JS DISCOUNT CITY CORP.
Defendant XIAOMENG QU, known as “Denny” to employees, has the power to hire
and fire employees at JS DISCOUNT CITY CORP., establish and pay their wages,
set their work schedule, and maintains their employment records.

Upon information and belief, Defendant, JS 99 AND UP CORP. is a corporation
organized under the laws of New York with a principal executive office at 365 1"
Avenue, New York, New York 10010.

Upon information and belief, Defendant, JS 99 AND UP CORP. is a corporation
authorized to do business under the laws of New York.

Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, owns and/or operates JS 99 AND UP CORP.

Upon information and belief, Defendant XIAOMENG QU, known as “Denny” to
employees, is the Chairman of the Board of JS 99 AND UP CORP.

Upon information and belief, Defendant KIAQMENG QU, known as “Denny” to
employees, is the Chief Executive Officer of JS 99 AND UP CORP.

Upon information and belief, Defendant XLAOMENG QU, known as “Denny” to
employees, is an agent of JS 99 AND UP CORP.

Upon information and belief, Defendant XIAQMENG QU, known as “Denny” to
employees, has power over personnel decisions at JS 99 AND UP CORP.

Upon information and belief, Defendant XIAQMENG QU, known as ‘Denny” to
employees, has power over payroll decisions at JS 99 AND UP CORP.

Defendant XIAOQMENG QU, known as “Denny” to employees, has the power to hire
and fire employees at JS 99 AND UP CORP., establish and pay their wages, set their
work schedule, and maintains their employment records.

During all relevant times herein, Defendant XIAOMENG QU, known as “Denny” to
employees, was Plaintiff's employer within the meaning ofthe FLSA and NYLL.
28,

29.

30.

31.

32.

33.

34.

35,

36.

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 4 of 10

On information and belief, JS DISCOUNT CITY CORP. is, at present and has been at
all times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity () has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less
than $560,000.00.

On information and belief, JS 99 AND UP CORP. is, at present and has been at all
times relevant to the allegation in the complaint, an enterprise engaged in interstate
commerce within the meaning of the FLSA in that the entity (i) has had employees
engaged in commerce or in the production of goods for commerce, and handle, sell or
otherwise work on goods or material that have been moved in or produced for
commerce by any person: and (ii) has had an annual gross volume of sales of not less
than $500,000.00.

At all times relevant to this action, Defendants were and are enterprises as defined in
Sec. 3(r) of the FLSA, 29 U.S.C. § 203).

At all times relevant to this action, Defendants were Plaintiff's employers as defined
by 29 U.S.C. § 203(d) and NYLL §§ 2(6), 190(3) and 651(6), and Defendants
employed and/or jointly employed Plaintiff.

Upon information and belief, Defendants JS DISCOUNT CITY CORP. and JS 99
AND UP CORP. shared common management, as both are operated by individual
Defendant XIAQMENG QU.

Upon information and belief, Defendants JS DISCOUNT CITY CORP. and JS 99
AND UP CORP. shared common ownership, as both are owned by individual
Defendant XIAOMENG QU.

Upon information and belief, Defendants JS DISCOUNT CITY CORP. and JS 99
AND UP CORP. shared the same pay practices to pay employees.

Upon information and belief, Defendants JS DISCOUNT CITY CORP. and JS 99
AND UP CORP. shared employees who would work for both locations.

Upon information and belief, Defendants JS DISCOUNT CITY CORP. and JS 99
AND UP CORP. functioned as a single integrated enterprise.
37,

38.

39.

40,

41,

42.

43.

44,

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 5 of 10

FACTUAL ALLEGATIONS
Plaintiff ANTONIO SANTIAGO residing at 1071 39"" Street, Brooklyn, New York
11219, was employed from in or around March 2018 until in or around November
2018 by Defendants at JS DISCOUNT CITY CORP., 271 1 Avenue, New York, New
York 10010 and JS 99 AND UP CORP., 365 1* Avenue, New York, New York 10010.
During Plaintiff ANTONIO SANTIAGO’s employment by Defendants at the above
locations, Plaintiff's primary duties were as a stocker and helper, and performing
other miscellaneous duties from in or around March 2018 until in or around
November 2018.
Plaintiff ANTONIO SANTIAGO was paid by Defendants approximately $660.00 per
week from in or around March 2018 until in or around November 2018.
Although Plaintiff ANTONIO SANTIAGO worked approximately sixty-three (63)
hours or more per week during his employment by Defendants from in or around
March 2018 until in or around November 2018, Defendants did not pay Plaintiff time
and a half (1.5) for hours worked over forty (40), a blatant violation of the overtime
provisions contained in the FLSA and NYLL.
Upon information and belief, Defendants willfully failed to post notices of the
minimum wage and overtime wage requirements in a conspicuous place at the
location of their employment as required by both the NYLL and the FLSA.
Upon information and belief, Defendants willfully failed to keep payroll records as
required by both NYLL and the FLSA.
As a result of these violations of Federal and New York State labor laws, Plaintiffs
seek compensatory damages and liquidated damages in an amount exceeding
$100,000.00. Plaintiff also seeks interest, attorneys’ fees, costs, and all other legal and

equitable remedies this Court deems appropriate.

COLLECTIVE ACTION ALLEGATIONS
Plaintiff brings this action on behalf of himself and other employees similarly situated
as authorized under the FLSA, 29 U.S.C. § 216(b). The employees similarly situated

are the collective class.

 
45,

46,

47,

48,

49.

50.

51.

52,

53.
54.

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 6 of 10

Collective Class: All persons who are or have been employed by the Defendants at JS
DISCOUNT CITY CORP., 271 1° Avenue, New York, New York 10010 and JS 99
AND UP CORP., 365 1% Avenue, New York, New York 10010 as stockers and
helpers, or other similarly titled personnel with substantially similar job requirements
and pay provisions, who were performing the same sort of functions for Defendants,
other than the executive and management positions, who have been subject to
Defendants’ common practices, policies, programs, procedures, protocols and plans
including willfully failing and refusing to pay required overtime wage compensation.
Upon information and belief, Defendants employed between 10 and 15 employees
within the past three years subjected to similar payment structures,

Upon information and belief, Defendants suffered and permitted Plaintiff and the
Collective Class to work more than forty hours per week without appropriate
overtime compensation.

Defendants’ unlawful conduct has been widespread, repeated, and consistent.

Upon information and belief, Defendant had knowledge that Plaintiff and the
Collective Class performed work requiring overtime pay.

Defendants’ conduct as set forth in this Complaint, was willful and in bad faith, and
has caused significant damages to Plaintiff and the Collective Class.

Defendants are liable under the FLSA for failing to properly compensate Plaintiff and
the Collective Class, and as such, notice should be sent to the Collective Class. There
are numerous similarly situated current and former employees of Defendants who
have been denied overtime pay in violation of the FLSA and NYLL, who would
benefit from the issuance of a Court-supervised notice of the present lawsuit, and the
opportunity to join the present lawsuit. Those similarly situated employees are
known to Defendants and are readily identifiable through Defendants’ records.

The questions of law and fact common to the putative class predominate over any
questions affecting only individual members.

The claims of Plaintiff are typical of the claims of the putative class.

Plaintiff and his counsel will fairly and adequately protect the interests of the putative

class.

 
55.

56.

57.

58,

59.

60.

61.

62.

63.

Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 7 of 10

A collective action is superior to other available methods for the fair and efficient

adjudication of this controversy.

FIRST CAUSE OF ACTION

Overtime Wages Under The Fair Labor Standards Act
Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
Plaintiff has consented in writing to be a party to this action, pursuant to 29 U.S.C.
§216(b).
At all times relevant to this action, Plaintiff was engaged in commerce or the
production of goods for commerce within the meaning of 29 U.S.C. §§206(a) and
207(a). |
At all times relevant to this action, Defendants were employers engaged in commerce
or the production of goods for commerce within the meaning of
29 U.S.C. §§206(a) and 207(a).
Defendants willfully failed to pay Plaintiff overtime wages for hours worked in
excess of forty (40) hours per week at a wage rate of one and a half (1.5) times the
regular wage, to which Plaintiff was entitled under 29 U.S.C. §§206(a) in violation of
29 U.S.C. §207(a)(1).
Defendants’ violations of the FLSA as described in this Complaint have been willful
and intentional. Defendants have not made a good effort to comply with the FLSA
with respect to the compensation of the Plaintiff.
Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from Defendants,
jointly and severally, his unpaid wages and an equal amount in the form of liquidated
damages, as well as reasonable attorneys fees and costs of the action, including

interest, pursuant to the FLSA, specifically 29 U.S.C. §216(6).

SECOND CAUSE OF ACTION
Overtime Wages Under New York Labor Law
Plaintiff re-alleges and incorporates by reference all allegations in all preceding

paragraphs.

 

 
Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 8 of 10

64. At all times relevant to this action, Plaintiff was employed by Defendants within the
meaning of New York Labor Law §§2 and 651.

65. Defendants failed to pay Plaintiff overtime wages for hours worked in excess of forty
hours per week at a wage rate of one and a half (1.5) times the regular wage to which
Plaintiff was entitled under New York Labor Law §652, in violation of 12
NLY.C.R.R. 137-1.3.

66. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to recover
from Defendants, jointly and severally, his unpaid overtime wages and an amount
equal to his unpaid overtime wages in the form of liquidated damages, as well as
reasonable attorneys’ fees and costs of the action, including interest in accordance

with NY Labor Law §198(1-a),

THIRD CAUSE OF ACTION
Violation of the Notice and Recordkeeping Requirements of the New York Labor Law

67. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs,

68. Defendants failed to provide Plaintiff with a written notice, in English and in Spanish
(Plaintiffs primary language), of his rate of pay, regular pay day, and such other
information as required by NYLL §195(1).

69. Defendants are liable to Plaintiff in the amount of $5,600.00 each, together with costs

and attorneys’ fees.

FOURTH CAUSE OF ACTION
Violation of the Wage Statement Requirements of the New York Labor Law
70. Plaintiff re-alleges and incorporates by reference all allegations in all preceding
paragraphs.
71, Defendants failed to provide Plaintiff with wage statements upon each payment of
wages, as required by NYLL §195(3)
72. Defendants are liable to Plaintiff in the amount of $5,000.00 each, together with costs

and attorneys’ fees,
Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 9 of 10

PRAYER FOR RELIEF

Wherefore, Plaintiff respectfully requests that judgment be granted:

a,

Declaring Defendants’ conduct complained herein to be in violation of the
Plaintiff's rights under the FLSA, the New York Labor Law, and its regulations;
Awarding Plaintiff unpaid overtime wages;

Awarding Plaintiff liquidated damages pursuant to 29 U.S.C. §216 and New
York Labor Law §§198(1-a), 663(1);

Awarding Plaintiff prejudgment and post-judgment interest,

Awarding Plaintiff the costs of this action together with reasonable attorneys’
fees; and

Awarding such and further relief as this court deems necessary and proper.

DEMAND FOR TRIAL BY JURY

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff demands a trial

by jury on all questions of fact raised by the complaint.

Dated: This */ day of January 2019. :
ki
‘Roman Avshalumoy, Esq. (RA 5508)

 

Helen F’. Dalton & Associates, PC
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Telephone: 718-263-9591

Fax: 718-263-9598
Case 1:19-cv-01112-AT Document1 Filed 02/05/19 Page 10 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ANTONIO SANTIAGO, individually and on behalf of all others similarly situated,
Plaintiff,
~against~
JS DISCOUNT CITY CORP., JS 99 AND UP CORP., and XIAOMENG QU, as an individual,

Defendants.

 

SUMMONS & COMPLAINT

 

 

HELEN F. DALTON & ASSOCIATES, P.C.
Attorneys for Plaintiffs
80-02 Kew Gardens Road, Suite 601
Kew Gardens, NY 11415
Phone (718) 263-9591
Fax (718) 263-9598

 

 

TO:

JS DISCOUNT CITY CORP.
271 1°! AVENUE
NEW YORK, NEW YORK 10010

JS 99 AND UP CORP.
365 1 AVENUE
NEW YORK, NEW YORK 11010

XIAOMENG QU
271 15? AVENUE
NEW YORK, NEW YORK 10010

365 15! AVENUE
NEW YORK, NEW YORK 11010

10
